D e c e m b e r 1 8 , 1 9 9 5
                                                                                          F O R P U B L I C A T I O N

                               I N   T H E   S U P R E M E      C O U R T     O F     T E N N E S S E E

                                                     A T     N A S H V I L L E




J   A   C K A N D N A N C Y R I T T E R ,                         (
T   H   O M A S H . A N D D E B R A K I T T S ,                   (   N o .       0 l S 0 l - 9 4 0 8 - O T - 0 0 0 9 2
A   N   D F R E D A . A N D D O N N A J .                         (
S   Y   K E S ,                                                   (   O n C e r t i f i e d Q u e s t i o n f r o m
                                                                  (   S i x t h C i r c u i t C o u r t o f A p p e a l s
             P l a i n t i f f s - A p p e l l a n t s ,          (
                                                                  (   H o n . H a r r y W . W e l l f o r d ,
                                                                  (   S e n i o r C i r c u i t J u d g e

v .
                                                                  (
                                                                  (   N o .       9 3 - 6 0 6 6
                                                                                                          FILED
                                                                  (                                        December 4,
                                                                  (                                           2000
                                                                  (
C U S T O M      C H E M I C I D E S ,   I N C . ,                (                                       Cecil Crowson, Jr.
                                                                  (                                        Appellate Court Clerk
             D e f e n d a n t - A p p e l l e e .                (




F o r      P l a i n t i f f s - A p p e l l a n t s :                        F o r     D e f e n d a n t - A p p e l l e e :

C a r l R . O g l e , J r .                                                   D   . M i c h a e l S w i n e y
J e f f e r s o n C i t y                                                     W   y n n e C . H a l l
                                                                              P   a i n e , S w i n e y a n d       T a r w a t e r
                                                                              K   n o x v i l l e




                                                     OPINION
        R E I D ,   J .




- 2 -
                            T h e    C o u r t            h a s         a c c e p t e d              f o r       d e c i s i o n         t w o         q u e s t i o n s

o f     l a w     c e r t i f i e d          b y      t h e         S i x t h            C i r c u i t             C o u r t       o f       A p p e a l s ,

p u r s u a n t       t o       R u l e      2 3 ,         S u p r e m e               C o u r t         R u l e s ,         w h i c h         q u e s t i o n s          a r e

a s     f o l l o w s :



                            ( l )    W h e t h e r            t h e            t o r t         o f     n e g l i g e n t

m i s r e p r e s e n t a t i o n              a p p l i e s               o n l y         t o         p r o f e s s i o n a l s               a n d      o t h e r s

w h o     s p e c i a l i z e          i n     p r o v i d i n g                   i n f o r m a t i o n               a s     a      s e r v i c e ;          a n d      n o t

t o     c o m m e r c i a l          e n t i t i e s              o r      b u s i n e s s e s                 w h i c h       a l l e g e d l y             s u p p l y

m i s l e a d i n g          i n f o r m a t i o n                f o r         t h e      g u i d a n c e             o f     o t h e r s          i n      t h e i r

b u s i n e s s       t r a n s a c t i o n s ;                   a n d



                            ( 2 )    W h e t h e r            a         p a r t y        a l l e g i n g             n e g l i g e n t

m i s r e p r e s e n t a t i o n ,                 i n       o r d e r            t o     r e c o v e r             " e c o n o m i c            l o s s e s , "

m u s t     b e     i n      p r i v i t y          o f       c o n t r a c t              w i t h           t h e     d e f e n d a n t .



                            T h e    d e c i s i o n              o f          t h e     C o u r t           i s     t h a t         l i a b i l i t y          f o r

t h e     t o r t     o f       n e g l i g e n t             m i s r e p r e s e n t a t i o n                        i s     n o t         l i m i t e d       t o

" p r o f e s s i o n a l s " ;              h o w e v e r ,               t h e         r e c o r d           i n     t h i s        c a s e       d o e s      n o t

e s t a b l i s h         t h e      e s s e n t i a l s                 o f       t h a t           c a u s e       o f     a c t i o n .



                                                                                 I S S U E S



                            F o r    t h e         p u r p o s e s               o f     t h i s         o p i n i o n ,             t h e       f a c t s      a r e      a s

a l l e g e d       b y      t h e     p l a i n t i f f s                 a n d         a s         p r e s e n t e d         i n       t h e      o r d e r       o f




                                                                                       - 3 -
t h e     S i x t h     C i r c u i t            c e r t i f y i n g           t h e      t w o         q u e s t i o n s              t o      t h i s       C o u r t :

t h e     p l a i n t i f f s            g r e w      t o m a t o e s          o n      t h e i r          f a r m s          i n      G r a i n g e r

C o u n t y ;     t h e         d e f e n d a n t           i s     a      C a l i f o r n i a             c o r p o r a t i o n ;                 t h e

d e f e n d a n t       m a n u f a c t u r e d               a n d        d i s t r i b u t e d               a     p r o d u c t            k n o w n       a s

" F r o s t g u a r d " ;             t h e      d e f e n d a n t           r e p r e s e n t e d ,                 i n      a d v e r t i s e m e n t s

d i r e c t e d       a t       t h e       p l a i n t i f f s            a n d     o t h e r          c o m m e r c i a l               t o m a t o

g r o w e r s     a n d         i n      m a t e r i a l          d e l i v e r e d            t o      t h e        p l a i n t i f f s               d i r e c t l y ,

t h a t     F r o s t g u a r d             w o u l d       h e l p        p r o t e c t         t o m a t o e s              f r o m         t h e      h a r m f u l

e f f e c t s     o f        f r o s t ;         t h e      p l a i n t i f f s ,              i n      r e l i a n c e             u p o n        t h e

d e f e n d a n t ' s           r e p r e s e n t a t i o n s ,                p u r c h a s e d               F r o s t g u a r d              f r o m       a

r e t a i l e r       w h o         w a s     n o t       t h e     d e f e n d a n t ' s               a g e n t ;           t h e       p l a i n t i f f s

a p p l i e d     F r o s t g u a r d               t o     t h e i r        t o m a t o         c r o p s           a c c o r d i n g             t o      t h e

d i r e c t i o n s          p r o v i d e d          b y     t h e        d e f e n d a n t ;             a n d         " t h e r e          w a s

e x t e n s i v e       d a m a g e           t o     t h e i r          c r o p s      a s      a      c o n s e q u e n c e , "                  t h e r e b y

c a u s i n g     e c o n o m i c             l o s s       t o     t h e      p l a i n t i f f s .



                            T h e       p l a i n t i f f s '             o r i g i n a l            s u i t       w a s       b a s e d         o n       b r e a c h

o f     e x p r e s s        a n d       i m p l i e d        w a r r a n t i e s ,              n e g l i g e n c e                i n       t h e

m a n u f a c t u r i n g ,              t e s t i n g ,          a n d      a d v e r t i s i n g                 o f      F r o s t g u a r d ,             a n d

n e g l i g e n t       m i s r e p r e s e n t a t i o n s                    r e g a r d i n g               t h e        p r o d u c t .              T h e

d i s t r i c t       c o u r t          g r a n t e d        t h e        d e f e n d a n t ' s               m o t i o n          f o r       s u m m a r y

j u d g m e n t       a s       t o      a l l      c l a i m s .            T h e      p l a i n t i f f s                 a p p e a l e d ,            b u t      o n l y

t h e     c l a i m     o f         n e g l i g e n t         m i s r e p r e s e n t a t i o n .



                            T h e       p l a i n t i f f s             c o n t e n d         t h a t      t h e           f a c t s         a l l e g e d




                                                                               - 4 -
c o n s t i t u t e                 t h e     t o r t          o f       n e g l i g e n t             m i s r e p r e s e n t a t i o n              f o r      w h i c h

t h e y           a r e       e n t i t l e d            t o     r e c o v e r             d a m a g e s          f o r      p e c u n i a r y        o r
                                                   1
e c o n o m i c               l o s s e s .               T h e y            r e l y      u p o n       B e t h l e h e m         S t e e l        C o r p .       v .

E r n s t             &     W h i n n e y ,            8 2 2     S . W . 2 d             5 9 2       ( T e n n .       1 9 9 1 ) ;       J o h n      M a r t i n          C o .

v .       M o r s e / D i e s e l ,                    I n c . ,         8 1 9         S . W . 2 d       4 2 8      ( T e n n .      1 9 9 1 ) ;         a n d

R e s t a t e m e n t                 ( S e c o n d )            o f         T o r t s ,         §     5 5 2      ( 1 9 7 7 ) .          T h e     d e f e n d a n t

c o n t e n d s               t h a t       S e c t i o n             5 5 2       i s      n o t       a p p l i c a b l e         t o     t h i s       s u i t         f o r

e c o n o m i c               l o s s .            I t     r e l i e s            u p o n        B e t h l e h e m           S t e e l ,      J o h n       M a r t i n

C o . ,           a n d       a l s o       F i r s t          N a t ' l          B a n k        o f     L o u i s v i l l e         v .      B r o o k s        F a r m s ,

8 2 1         S . W . 2 d           9 2 5     ( T e n n .             1 9 9 1 ) .



                                                                                   A N A L Y S I S



                                  T h i s         C o u r t          h a s       r e c o g n i z e d             t h r e e     d i s t i n c t          a c t i o n s

i n       t o r t           b a s e d       o n        m i s r e p r e s e n t a t i o n :                        f r a u d      a n d     d e c e i t ;         s t r i c t

l i a b i l i t y                 u n d e r        S e c t i o n             4 0 2 B       o f       t h e     R e s t a t e m e n t          ( S e c o n d )            o f

T o r t s             ( 1 9 6 5 ) ;         a n d        n e g l i g e n t               m i s r e p r e s e n t a t i o n               u n d e r       S e c t i o n

5 5 2         o f         t h e     R e s t a t e m e n t .                     S e e      J a s p e r         A v i a t i o n ,         I n c .      v .

M c C o l l u m               A v i a t i o n ,            I n c . ,            4 9 7      S . W . 2 d         2 4 0 ,       2 4 2 - 4 3      ( T e n n .        1 9 7 2 ) ;




                  1
                   T h e       d i s t i n c t i o n              b e t w e e n             d a m a g e s          f o r      e c o n o m i c        l o s s       a n d
d   a   m a   g   e s f       o r i n j u r y t o                  p r o p e r t           y i s n o t              a l w    a y s c l e a r       .      S e    e M a r c
A   .     F   r   a n k l     i n , W h e n W o r                l d s C o l l             i d e :     L i        a b i l    i t y T h e o r       i e s a       n d
D   i   s c   l   a i m e     r s i n D e f e c t                i v e - P r o d           u c t C a s e          s , 1      8 S t a n . L         . R e v       . 9 7 4 ,
9   8   0 -   8   2 ( 1       9 6 6 ) .     H o w e v            e r , t h a t               q u e s t i o        n i s        n o t b e f o       r e t h       e
C   o   u r   t     i n       t h i s c a s e s i                n c e t h e               o r d e r c e          r t i f    y i n g t h e         q u e s t     i o n s
t   o     t   h   i s C       o u r t s p e c i f i              c a l l y s t             a t e s t h a          t t h      e p l a i n t i       f f s s       e e k
d   a   m a   g   e s f       o r e c o n o m i c                l o s s o n l             y .     T h e          t e r m    s " e c o n o m       i c l o       s s "
a   n   d     "   p e c u     n i a r y l o s s "                a r e s y n o             n y m o u s f          o r t      h e p u r p o s       e s o f          t h i s
o   p   i n   i   o n a       n d i n c l u d e l                o s s o f p               r o f i t s .




                                                                                           - 5 -
J o h n     M a r t i n           C o .            v .       M o r s e / D i e s e l ,                           I n c . ,         8 1 9      S . W . 2 d         a t    4 3 3 .

T h e     c o m p l a i n t              d o e s             n o t       a l l e g e                 f r a u d             o r     f r a u d u l e n t

m i s r e p r e s e n t a t i o n .                            T h e         d i s t i n c t i o n s                         b e t w e e n           S e c t i o n       4 0 2 B ,

" M i s r e p r e s e n t a t i o n                          b y      S e l l e r                o f         C h a t t e l s           t o       C o n s u m e r , "         a n d

S e c t i o n       5 5 2         o f       t h e            R e s t a t e m e n t ,                         " I n f o r m a t i o n                 N e g l i g e n t l y

S u p p l i e d       f o r            t h e         G u i d a n c e                 o f         O t h e r s , "                 w i l l      b e      n o t e d ;       b u t

r e s o l u t i o n             o f      t h e           i s s u e s             p r e s e n t e d                     m u s t       b e      d e t e r m i n e d          b y     t h e

a p p l i c a t i o n             o f       t h e            p r o v i s i o n s                     o f         S e c t i o n         5 5 2         o f     t h e

R e s t a t e m e n t             t o       t h e            p l a i n t i f f s '                       a l l e g a t i o n s                a s      r e f l e c t e d         i n

t h e     o r d e r     o f            t h e         S i x t h           C i r c u i t                   C o u r t           o f     A p p e a l s .



                            T h e         C o u r t                s t a t e d             i n         J o h n         M a r t i n           C o . ,       t h a t      S e c t i o n

5 5 2     s e t s     f o r t h             t h e            c o m p o n e n t s                     o f         a n       a c t i o n        f o r        p e c u n i a r y       l o s s

b a s e d     o n     n e g l i g e n t                      m i s r e p r e s e n t a t i o n ;                                 S e c t i o n         5 5 2      p r o v i d e s       a s

f o l l o w s :



                            §         5 5 2 .            I n f o r m a t i o n N e g l i g e n t l y S u p p l i e d
                                                             f o r t h e G u i d a n c e o f O t h e r s .

                            (   l ) O          n e       w   h o     , i     n       t     h e         c o   u   r s   e     o f      h i s
                            b   u s i n        e s s     ,     p     r o f   e   s   s     i o   n       o   r     e   m   p l o y    m e n    t ,      o r
                            i   n a n          y   o     t   h e     r t     r   a   n     s a   c     t i   o   n     i   n w h      i c h      h    e h a s
                            a     p e c        u n i     a   r y       i n   t   e   r     e s   t     ,     s   u p   p   l i e s      f a    l s    e
                            i   n f o r        m a t     i   o n       f o   r       t     h e         g u   i   d a   n   c e o      f o      t h    e r s
                            i   n t h          e i r         b u     s i n   e   s   s       t   r     a n   s   a c   t   i o n s    , i      s
                            s   u b j e        c t       t   o       l i a   b   i   l     i t   y       f   o   r     p   e c u n    i a r    y      l o s s
                            c   a u s e        d   t     o     t     h e m       b   y       t   h     e i   r     j   u   s t i f    i a b    l e
                            r   e l i a        n c e         u p     o n     t   h   e       i   n     f o   r   m a   t   i o n ,      i f      h    e
                            f   a i l s          t o         e x     e r c   i   s   e       r   e     a s   o   n a   b   l e c      a r e      o    r
                            c   o m p e        t e n     c   e       i n     o   b   t     a i   n     i n   g     o   r     c o m    m u n    i c    a t i n g
                            t   h e i          n f o     r   m a     t i o   n   .




                                                                                                 - 6 -
                                                                                                                                                                               2
                          ( 2 ) E x c e p t a s                                           s t a t e d i n S u b s e c t i o n                                        ( 3 ) ,
                          t h e l i a b i l i t y                                         s t a t e d i n S u b s e c t i o n                                        ( 1 )
                          i s l i m i t e d t o                                           l o s s s u f f e r e d

                          (   a   )           b   y   t h e p                     e   r   s o n o r              o n e o f                    a l i     m i t e d
                          g   r   o   u       p     o f p e r                     s   o   n s f o r              w h o s e b                  e n e f   i t a n d
                          g   u   i   d       a   n c e h e                       i   n   t e n d s t            o s u p p l                  y t h     e
                          i   n   f   o       r   m a t i o n                     o   r     k n o w s            t h a t t h                  e r e     c i p i e n t
                          i   n   t   e       n   d s t o s                       u   p   p l y i t ;              a n d

                          (   b   ) t h r                 o       u       g   h r e l i a       n    c   e   u p o n                i t i n a
                          t   r   a n s a c               t       i       o   n t h a t         h    e     i n t e n            d   s t h e
                          i   n   f o r m a               t       i       o   n t o i n         f    l   u e n c e              o   r k n o w s t h a t
                          t   h   e r e c                 i       p       i   e n t s o         i    n   t e n d s              o   r i n a
                          s   u   b s t a n               t       i       a   l l y s i m       i    l   a r t r a              n   s a c t i o n .



I n   e x p o s i t i o n                 o n         S e c t i o n                        5 5 2 ,           t h e      C o u r t                s t a t e d :



                                    B y t h                                   e u     s   e o f t h i s s t a n                               d a r d   ,
                          l i a b i l i t y                                   i n     t   o r t w o u l d r e s u                             l t w     h e n ,
                          d e s p i t e l a                                   c k     o   f c o n t r a c t u a l                             p r i v   i t y
                          b e t w e e n t h                                   e p     l   a i n t i f f a n d t h                             e d e     f e n d a n t ,

                          (   l   ) t             h e d e f e n d a n                        t i s               a c t i        n   g i n t             h e
                          c   o   u r s           e o f h i s b u                            s i n e s           s , p          r   o f e s s i         o n          o r
                          e   m   p l o           y m e n t , o r i                          n a t               r a n s        a   c t i o n           i n          w h i c h
                          h   e     h a           s a p e c u n i a                          r y ( a             s o p          p   o s e d t           o
                          g   r   a t u           i t o u s ) i n t e                        r e s t ;             a n d

                          ( 2 ) t h e d e f e n d a n t s u p p l i e s f a u l t y
                          i n f o r m a t i o n m e a n t t o g u i d e o t h e r s                                                                            i n
                          t h e i r b u s i n e s s t r a n s a c t i o n ; a n d

                          ( 3 ) t h e d e f e n d a n t f a i l s t o e x e r c i s e
                          r e a s o n a b l e c a r e i n o b t a i n i n g o r
                          c o m m u n i c a t i n g t h e i n f o r m a t i o n ; a n d


          2
          S u b s e c t i o n 3 i s                                             n o t       a p p l i c a b l e                     t o         t h e         i s s u e s          i n   t h i s
c a s e .    I t p r o v i d e s :

          (   3   )   T   h e l           i       a b i       l       i       t y o f o n e w h                   o     i   s  u          n    d e   r a         p    u   b l i c d u t y
          t   o     g i   v e t           h       e i         n       f       o r m a t i o n e x t               e n   d   s  t          o      l   o s s       s    u   f f e r e d b y
          a   n   y o     f t h           e         c l       a       s       s o f p e r s o n s                   f   o   r  w          h    o s   e b e       n    e   f i t t h e
          d   u   t y     i s c           r       e a t       e       d       , i n a n y o f                     t h   e    t r          a    n s   a c t i     o    n   s i n
          w   h   i c h     i t           i       s i         n       t       e n d e d t o p r o                 t e   c   t t           h    e m   .




                                                                                                         - 7 -
                              ( 4 ) t h e p l a i n t i f f j u s t i f i a b l y                                        r e l i e s
                              u p o n t h e i n f o r m a t i o n .



J o h n     M a r t i n           C o . ,         8 1 9       S . W . 2 d         a t        4 3 1 .



                              T h e         i s s u e       i n       J o h n         M a r t i n        C o .       w a s      w h e t h e r            a

s u b c o n t r a c t o r               c o u l d         m a k e         a     c l a i m        i n       t o r t        a g a i n s t        a

c o n s t r u c t i o n               m a n a g e r           e m p l o y e d            b y     t h e       o w n e r ,         f o r     e c o n o m i c               l o s s

c a u s e d       b y     t h e         c o n s t r u c t i o n                 m a n a g e r ' s            n e g l i g e n c e           i n       f u r n i s h i n g

i n a c c u r a t e            i n f o r m a t i o n                r e g a r d i n g            t h e       p l a n s         a n d     s p e c i f i c a t i o n s

f o r     t h e     s u b c o n t r a c t o r ' s                      p e r f o r m a n c e .                   T h e       d e f e n d a n t               i n s i s t e d

t h a t     p r i v i t y             o f      c o n t r a c t            w a s        e s s e n t i a l           t o       f i n d i n g         l i a b i l i t y .

T h e     C o u r t       a l l o w e d             t h e         a c t i o n          t o     b e       m a i n t a i n e d           a n d       s t a t e d           t h a t

a     c a u s e     o f        a c t i o n          f o r         n e g l i g e n t            m i s r e p r e s e n t a t i o n                   c o u l d           b e

a s s e r t e d         a g a i n s t             " p r o f e s s i o n a l s                  w h o s e         b u s i n e s s         i s       t o         s u p p l y

t e c h n i c a l         i n f o r m a t i o n                   f o r       t h e      g u i d a n c e           o f       o t h e r s "         a n d           t h a t

" [ p ] r i v i t y            i s      n o t       a     p r e r e q u i s i t e . "                      I d .      a t      4 3 3 ,     4 3 5             ( c i t i n g

V i n e y a r d         v .       T i m m o n s ,             4 8 6       S . W . 2 d          9 1 4 ,       9 2 0        ( T e n n .      A p p .             l 9 7 2 ) ) .

I n     B e t h l e h e m             S t e e l         C o r p .         v .     E r n s t          &     W h i n n e y ,         d e c i d e d               a     f e w

m o n t h s       a f t e r           J o h n       M a r t i n           C o . ,        t h e       C o u r t        h e l d      t h a t         S e c t i o n             5 5 2

i s     t h e     a p p r o p r i a t e                 s t a n d a r d           f o r        d e t e r m i n i n g             t h e     l i a b i l i t y                 o f

a c c o u n t a n t s             a s        w e l l      a s       " o t h e r          p r o f e s s i o n a l s               a n d     b u s i n e s s

p e r s o n s "         i n       a c t i o n s           f o r        n e g l i g e n t l y               s u p p l y i n g           f a l s e

i n f o r m a t i o n             b r o u g h t           b y       p a r t i e s            w i t h       w h o m        t h e r e      i s       n o         p r i v i t y

o f     c o n t r a c t .               B e t h l e h e m              S t e e l         C o r p .         v .     E r n s t       &     W h i n n e y ,               8 2 2

S . W . 2 d       a t     5 9 5 .




                                                                                       - 8 -
                            T h e        d e f e n d a n t ' s             c o n t e n t i o n            t h a t      S e c t i o n                5 5 2         i s

l i m i t e d       t o      " p r o f e s s i o n a l s "                  i s     n o t     s u p p o r t e d               b y      t h e         l a n g u a g e

o f     t h e     s e c t i o n           n o r      p r i o r         d e c i s i o n s          o f      t h i s        C o u r t .                S e c t i o n

5 5 2       i m p o s e s        l i a b i l i t y             u p o n      " o n e       w h o ,       [ i s        a c t i n g ]            i n       t h e

c o u r s e       o f     h i s        b u s i n e s s ,           p r o f e s s i o n            o r      e m p l o y m e n t ,                o r         i n         a n y

o t h e r       t r a n s a c t i o n             i n      w h i c h        h e     h a s     a     p e c u n i a r y               i n t e r e s t . "

T h i s       l a n g u a g e          o b v i o u s l y           i n c l u d e s          n o n - p r o f e s s i o n a l s                        i n v o l v e d

i n     c e r t a i n        b u s i n e s s             a c t i v i t i e s          o r     t r a n s a c t i o n s .                       I n       a d d i t i o n

t o     a     c o n s t r u c t i o n             m a n a g e r          i n      J o h n     M a r t i n            C o .      a n d         a n

a c c o u n t a n t          i n       B e t h l e h e m           S t e e l        C o r p . ,         p r i o r         d e c i s i o n s                 o f         t h i s

C o u r t       h a v e      f o u n d         t h e       r u l e       a p p l i c a b l e            t o      a     p e s t         c o n t r o l

c o m p a n y ,         P i e t r a m a l e              v .     D u g a y ,        7 l 4     S . W . 2 d            2 8 l ,        2 8 3       ( T e n n .

1 9 8 6 ) ;       a n d      a       s u r v e y o r ,           T a r t e r a        v .     P a l u m b o ,             2 2 4        T e n n .            2 6 2 ,         4 5 3

S . W . 2 d       7 8 0 ,        7 8 4      ( 1 9 7 0 ) .              T h e      C o u r t       o f      A p p e a l s            h a s       f o u n d

S e c t i o n       5 5 2        a p p l i c a b l e             t o     t h e      s e l l e r         o f      a     l o g        h o m e          k i t ,            S t a m p

v .     H o n e s t       A b e        L o g      H o m e s ,          I n c . ,      8 0 4       S . W . 2 d          4 5 5 ,         4 5 8         ( T e n n .

A p p .       1 9 9 0 ) ;        a     l a n d l o r d ,           K e l l e r        v .     W e s t - M o r r               I n v e s t o r s ,                   L t d . ,

7 7 0       S . W . 2 d      5 4 3 ,        5 4 7        ( T e n n .        A p p .       1 9 8 8 ) ;         a n d       a     s e l l e r             o f         r e a l

e s t a t e ,       C h a s t a i n            v .       B i l l i n g s ,          5 7 0     S . W . 2 d            8 6 6 ,        8 6 8       ( T e n n .               A p p .

1 9 7 8 ) .         S e c t i o n           5 5 2 ,        t h e r e f o r e ,            d o e s       n o t        l i m i t         t o

p r o f e s s i o n a l s              l i a b i l i t y           f o r       e c o n o m i c          l o s s        b a s e d         o n         n e g l i g e n c e

i n     s u p p l y i n g            f a l s e       i n f o r m a t i o n            f o r       t h e       g u i d a n c e            o f         o t h e r s .



                            H o w e v e r ,             a s s u m i n g ,          a r g u e n d o ,            t h a t        t h e         d e f e n d a n t                  i s




                                                                                  - 9 -
                                                                                                                              3
w i t h i n       t h e        d e f i n i t i o n            o f      " b u s i n e s s               p e r s o n s "                g o v e r n e d             b y

S e c t i o n         5 5 2 ( l ) ,         r e s o l u t i o n              o f       t h a t         i s s u e        d o e s           n o t      c o m p e l            t h e

c o n c l u s i o n            t h a t      t h e       p l a i n t i f f s                 h a v e      a l l e g e d            a       c a u s e         o f         a c t i o n

f o r     e c o n o m i c           l o s s       u n d e r          S e c t i o n            5 5 2 .



                              T h a t     s e c t i o n             i m p o s e s           l i a b i l i t y           u p o n           p r o o f         t h a t             t h e

d e f e n d a n t         s u p p l i e d             f a l s e        i n f o r m a t i o n                  a n d     f a i l e d           t o      e x e r c i s e

r e a s o n a b l e            c a r e      i n       o b t a i n i n g              o r      c o m m u n i c a t i n g                   t h e

i n f o r m a t i o n .                 T h e     r e c i t a t i o n                o f      c i r c u m s t a n c e s                   o u t      o f      w h i c h

t h e     q u e s t i o n           o f     l a w       a r i s e s ,           w h i c h         a c c o m p a n i e s                   t h e      q u e s t i o n s

o f     l a w     s u b m i t t e d             b y     t h e        S i x t h         C i r c u i t ,             s h o w s          o n l y        t h a t            t h e

p l a i n t i f f s            p u r c h a s e d            F r o s t g u a r d               f r o m         a    r e t a i l e r ;              t h e i r

d e c i s i o n         t o      p u r c h a s e            a n d      u s e         F r o s t g u a r d              w a s       b a s e d          u p o n

" p u b l i s h e d            a d v e r t i s e m e n t s "                 a n d          r e p e a t e d           a s s u r a n c e s              f r o m

C u s t o m       C h e m i c i d e s             a s       t o      t h e      " e f f e c t i v e n e s s "                     o f       t h e      p r o d u c t ;

a n d     t h e       d e f e n d a n t ' s             r e p r e s e n t a t i v e                    i n s t r u c t e d                p l a i n t i f f s               a s

t o     t h e     p r o p e r           p u r p o s e s ,            u s e s ,         a n d      m e t h o d s           o f         a p p l i c a t i o n                 a n d

" t h e r e       w a s        e x t e n s i v e            d a m a g e         t o         t h e i r         c r o p     a s         a     c o n s e q u e n c e . "

T h e r e       i s     n o      i d e n t i f i c a t i o n                 o f       t h e      i n f o r m a t i o n                   s u p p l i e d               a n d       n o

a s s e r t i o n         t h a t         i n f o r m a t i o n              s u p p l i e d             w a s        f a l s e .             N o r         i s         t h e r e

a n y     i d e n t i f i c a t i o n                 o f     n e g l i g e n c e               c o m m i t t e d             b y         t h e      d e f e n d a n t

i n     o b t a i n i n g           o r     c o m m u n i c a t i n g                  i n f o r m a t i o n              r e l i e d             u p o n          b y      t h e

p l a i n t i f f s .               A d v e r t i s e m e n t s                 a n d         e v e n         d i r e c t         s t a t e m e n t s                   t h a t




            3
             B e t h l e h e m S t e e l C o r p .                             v .         E r n s t      &       W h i n n e y ,            8 2 2         S . W . 2 d
5 9 2 ,     5 9 5 ( T e n n . 1 9 9 1 ) .




                                                                                   - 1 0 -
t h e   p r o d u c t               w a s          " e f f e c t i v e "                      d o e s           n o t          c o n s t i t u t e              p r o o f            t h a t

t h e   d e f e n d a n t                 s u p p l i e d                  f a l s e               i n f o r m a t i o n                 f o r        t h e          g u i d a n c e                 o f

o t h e r s .          T h e            a l l e g a t i o n                     t h a t            t h e        p r o d u c t            h a r m e d            t h e

p l a i n t i f f s '               c r o p s              i s      n o t            a n      a l l e g a t i o n                    t h a t      t h e         d e f e n d a n t                    w a s

n e g l i g e n t          i n          o b t a i n i n g                  o r         c o m m u n i c a t i n g                       i n f o r m a t i o n .                       O n         t h e

a l l e g e d        f a c t s ,               t h e r e            i s         n o         b a s i s           f o r          f i n d i n g          e i t h e r              o f      t h e

e s s e n t i a l s             o f       S e c t i o n                5 5 2 ( 1 ) ,                 t h a t            t h e        d e f e n d a n t               s u p p l i e d

f a l s e        i n f o r m a t i o n                     f o r       t h e           g u i d a n c e                  o f        o t h e r s        i n       a      b u s i n e s s

t r a n s a c t i o n ,                 o r        t h a t          t h e            d e f e n d a n t                  d i d        n o t      e x e r c i s e

r e a s o n a b l e             c a r e            o r       c o m p e t e n c e                     i n        o b t a i n i n g               o r      c o m m u n i c a t i n g

t h e   i n f o r m a t i o n .



                               T h e          S i x t h            C i r c u i t                  n o t e d         t h e          e s s e n t i a l                f a l l a c y              o f

t h e   p l a i n t i f f s '                      s u i t          w i t h            t h e         o b s e r v a t i o n ,                    " T h e         R i t t e r s ,

u n f o r t u n a t e l y ,                    d i d         n o t         m a i n t a i n                  a n         a c t i o n           f o r      p r o p e r t y

d a m a g e . "            T h e          c i r c u m s t a n c e s                           a s        r e c i t e d               w o u l d        s t a t e            a      c a u s e            o f

a c t i o n        f o r        m i s r e p r e s e n t a t i o n                                  b y      a      s e l l e r           o f      c h a t t e l s                 t o      a
                                                                                              4
c o n s u m e r        u n d e r               S e c t i o n               4 0 2 B .                     S e c t i o n              4 0 2 B      i m p o s e s                 s t r i c t


            4
                M i s r e p r e s e n t a t i o n                              b y         S e l l e r            o f         C h a t t e l s           t o         C o n s u m e r .

                           O    n   e     e    n   g   a
                                                       g e       d     i   n t h            e      b u s    i n e s       s      o f s e        l l i n g
                           c    h   a t   t    e   l   s w       h o   ,   b y              a d    v e r    t i s i       n    g , l a b        e l s o r
                           o    t   h e   r    w   i   s
                                                       e ,         m   a k e s              t o      t h    e   p u       b    l i c a
                           m    i   s r   e    p   r   e
                                                       s e       n t   a t i o n              o    f m      a t e r       i    a l f a c        t
                           c    o   n c   e    r   n   i
                                                       n g         t   h e c h              a r    a c t    e r ,         o    r   q u a l      i t y         o f      a
                           c    h   a t   t    e   l   s o       l d     b y h              i m      i s      s u b       j    e c t t o
                           l    i   a b   i    l   i t y         f o   r p h y              s i    c a l      h a r       m      t o a          c o n s u m e r
                           o    f     t   h    e     c h a       t t   e l c a              u s    e d      b y j         u    s t i f i a      b l e
                           r    e   l i   a    n   c e u         p o   n t h e                m    i s r    e p r e       s    e n t a t i      o n , e v e n
                           t    h   o u   g    h




                                                                                                  - 1 1 -
l i a b i l i t y     u p o n                   a       s e l l e r                   f o r           m i s r e p r e s e n t a t i o n                             o f       m a t e r i a l

f a c t s     c o n c e r n i n g                       t h e               c h a r a c t e r                       o r        q u a l i t y            o f     a     c h a t t e l             s o l d

b y   i t ,     e v e n           i n           t h e             a b s e n c e                   o f            n e g l i g e n c e                a n d       p r i v i t y             o f

c o n t r a c t .             H o w e v e r ,                       l i a b i l i t y                            u n d e r           S e c t i o n            4 0 2 B         i s     l i m i t e d

t o   p h y s i c a l             h a r m               t o         a         p e r s o n                    o r       p r o p e r t y              a n d       d o e s           n o t     e x t e n d

t o   e c o n o m i c             l o s s .                       E v e n             t h e           d e s c r i p t i o n                      o f      t h e       l o s s         r e f l e c t e d

i n   t h e     S i x t h             C i r c u i t ' s                           o r d e r ,                    " t h e r e             w a s      e x t e n s i v e               d a m a g e         t o

t h e i r     c r o p s , "                 s u g g e s t s                       p h y s i c a l                      d a m a g e           t o        p r o p e r t y             f o r       w h i c h

r e c o v e r y     c a n             b e            h a d          u n d e r                 S e c t i o n                    4 0 2 B .            H o w e v e r ,               s i n c e       t h e

p l a i n t i f f s           s u e d                f o r          " e c o n o m i c                            d a m a g e s             r e s u l t i n g               f r o m        t h e     l o s t

p r o f i t s , "     t h e r e                      c a n          b e           n o         r e c o v e r y                    u n d e r          S e c t i o n             4 0 2 B .



                          I n           J o h n               M a r t i n                 C o . ,                  t h e       C o u r t           e m p h a s i z e d               t h a t

S e c t i o n     5 5 2           d o e s               n o t               a p p l y             t o            p r o d u c t s             l i a b i l i t y                c a s e s         a n d

d i s t i n g u i s h e d                   t h e           c a u s e s                   o f         a c t i o n .                      T h e      C o u r t         s t a t e d :



                                                    T h i     s         i   s     n     o t       a          p     r o d   u   c t   s     l i a       b i l i t y
                          c   a   s     e   .           I     n         t   h i   s       i     n s     t    a     n c e   ,     t   h   e t h         e o r y o f
                          r   e   c     o   v       e r y       i       s     t   h     a t       t     h    e       d e   f   e n   d   a n t
                          n   e   g     l   i       g e n     t l       y     s   u     p p     l i     e    d       i n   f   o r   m   a t i o       n
                          i   n   t     e   n       d e d       f       o   r     t     h e       g     u    i     d a n   c   e     o   f o t         h e r s ;          t h e
                          p   l   a     i   n       t i f     f         r   e l   i     e d       u     p    o     n t     h   e
                          m   i   s     r   e       p r e     s e       n   t a   t     i o     n       i    n       t h   e     p   e r f o r m a n c e o f
                          h   i   s         c       o n t     r a       c   t e   d       s     e r     v    i     c e     a   n d     e x p e r i e n c e d



                                ( a ) i t i s n o t                                                          m a d e           f r a u d u l e n t l y                o r
                      n e g l i g e n t l y , a n d

                                ( b ) t h e c o n s u m e r h a s n o t b o u g h t t h e
                      c h a t t e l f r o m o r e n t e r e d i n t o a n y
                      c o n t r a c t u a l r e l a t i o n w i t h t h e s e l l e r .




                                                                                                            - 1 2 -
                              b   u   s i       n   e s     s       l o s s e       s       a   s         a
                                                                                                          r e s           u   l t .           M a n     y o       f
                              t   h   o s       e     c     a s     e s r e         l i     e   d         u
                                                                                                        p o n             b   y t       h   e d e       f e n     d a n t
                              i   n   v o       l   v e       c     l a i m s         o     f       p o d u c
                                                                                                          r               t     l i     a   b i l i     t y       i n
                              r   e   s p       e   c t       t     o   d e s       i g     n       d f e c t
                                                                                                          e               s   ; t       h   e l o       s s e     s
                              s   u   f f       e   r e     d       w e r e         c a     u   s   e     d
                                                                                                          b y             d   e f e     c   t i v e
                              p   r   o d       u   c t     s ,       n o t         m i     s   g   u d a n c
                                                                                                          i               e     o r
                              m   i   s d       i   r e     c t     i o n i         n       t   h   e p e r f             o   r m a     n c e o f
                              s   e   r v       i   c e     s .         T h e         q     u   e   s t i o n             h   e r e       i s n o t o n e
                              o   f     h       a   r m       t     o p e r         s o     n       o r p r o             p   e r t     y , b u t o f
                              e   c   o n       o   m i     c       l o s s .



J o h n     M a r t i n               C o . ,               8 1 9         S . W . 2 d               a t         4 3 l         ( c i t a t i o n             o m i t t e d ) .

T h e     l o s s e s             s u f f e r e d                       b y     t h e           p l a i n t i f f s                   i n         t h i s       c a s e        w e r e

c a u s e d       b y     a           d e f e c t i v e                       p r o d u c t ,                   n o t         m i s g u i d a n c e                o r

m i s d i r e c t i o n                   i n         t h e             p e r f o r m a n c e                     o f         s e r v i c e s .



                              P r i o r                   t o       t h e       d e c i s i o n                   i n         F i r s t             N a t ' l       B a n k       v .

B r o o k s       F a r m s ,               8 2 l               S . W . 2 d           a t           9 3 l ,         t h e         c o m p l a i n t                i n      t h i s       c a s e

w o u l d     h a v e             s t a t e d                   a       c a u s e         o f         a c t i o n               r e c o g n i z e d                i n      T e n n e s s e e .

I n     t h a t     c a s e ,               t h e               C o u r t         a b o l i s h e d                     t h e         a c t i o n           o f      s t r i c t

l i a b i l i t y         i n             t o r t               f o r         p e c u n i a r y                   d a m a g e s .                      P r e v i o u s l y ,              i n

F o r d     M o t o r             C o .             v .         L o n o n ,           2 1 7           T e n n .               4 0 0 ,         3 9 8       S . W . 2 d          2 4 0

( 1 9 6 6 ) ,       t h e             C o u r t                 h a d         a d o p t e d                   p r o p o s e d               S e c t i o n          5 5 2 D        o f     t h e

R e s t a t e m e n t                 ( S e c o n d )                     o f     T o r t s ,                   w h i c h         w a s           p a r a l l e l           t o     S e c t i o n

4 0 2 B .         W h e r e               S e c t i o n                   4 0 2 B         a l l o w e d                 l i a b i l i t y                 f o r      " p h y s i c a l

h a r m , "       S e c t i o n                     5 5 2 D             p r o v i d e d               l i a b i l i t y                     f o r      " p e c u n i a r y              l o s s . "

T h e     d e c i s i o n                 i n         L o n o n               a l l o w e d                   r e c o v e r y               o f      p e c u n i a r y            o r

e c o n o m i c         l o s s             i n             s i t u a t i o n s                     s u c h         a s         t h a t           a l l e g e d          i n      t h i s

c a s e .         H o w e v e r ,                     B r o o k s               F a r m s             o v e r r u l e d                     L o n o n ,         f i n d i n g           t h a t

d a m a g e s       i n           p r o d u c t s                       l i a b i l i t y                     a c t i o n s           a r e          l i m i t e d          t o     p e r s o n a l




                                                                                                     - 1 3 -
                                                                                  5
i n j u r y               o r     p r o p e r t y         d a m a g e .                       T h e           C o u r t         e s s e n t i a l l y                      a d o p t e d

t h e         p r o p o s i t i o n             t h a t ,         " a         m a n u f a c t u r e r                          d o e s         n o t      o w e            a      d u t y              t o

a v o i d             c a u s i n g         p u r e l y       e c o n o m i c                      d a m a g e . "                 P r a i r i e               P r o d u c t i o n ,

I n c .           v .       A g c h e m       D i v . - P e n n w a l t ,                          5 l 4         N . E . 2 d           l 2 9 9 ,          l 3 0 4              ( I n d .               C t .
                                    6
A p p .           1 9 8 7 ) .

                  5
         S e e                   a l s o     T e n n .       C o d e           A n n .              §      2 9 - 2 8 - 1 0 2 ( 6 ) .                     T h     i s        p o     s i     t i       o n
i s i n a c c                   o r d w     i t h t h       e M o d           e l U n              i f    o r m P r o d u c t L i                      a b     i l     i   t y        A   c t     ,         4 4
F e d . R e g .                   6 2 , 7   l 3 , w h       i c h l           i m i t s              r    e c o v e r y o f h a r                      m       r e     s   u l    t i     n g
f r o m n e g l                 i g e n t     m i s r e     p r e s e         n t a t i            o n      t o t h e d a m a g e                      s       r e     c   o g    n i     z e     d b y
t h e c o u r t                 s o f       t h e p a       r t i c u         l a r s              t a    t e , p r o v i d e d "                      t h     e       t   e r    m       ' h     a r m '
d o e s n o t                   i n c l u   d e d i r       e c t o           r c o n              s e    q u e n t i a l e c o n o                    m i     c       l   o s    s .     "

                  A   c a d e     m i c     c o m m   e n t a     t   o
                                                                      r s             a   r    e     i n         o   v   e   r w h e   l   m   i n   g a c        c o r d             t h a t a
p   l   a i   n   t   i f f       m a y     n o t     u s e       t   h
                                                                      e t             o   r    t     o f         n   e   g   l i g e   n   t     m   i s r e      p r e s e           n t a t i o n
t   o     r   e   c   o v e r       p u   r e e c     o n o m     i   c l o           s   s        r e s u       l   t   i   n g f     r   o   m     a p r        o d u c t           ' s
f   a   i l   u   r   e   t o       p e   r f o r m     a s       e   x
                                                                      p e c           t   e    d   .     S       e   e   ,     e . g   .   ,     W   i l l i      a m L .
P   r   o s   s   e   r   a n     d W     . P a g     e K e       e   t
                                                                      o n ,               T    h   e L a         w       o   f T o     r   t   s ,     § 1        0 1 a t                 7 0 8
(   5   t h       e   d . 1       9 8 4     & S u     p p .       1   9
                                                                      8 8 )           ;        W   . P a         g   e       K e e t   o   n   ,     R i g h      t s o f
D   i   s a   p   p   o i n t     e d     P u r c h   a s e r     s   , 3 2               T    e   x . L         .     R     e v .     1       ( 1   9 5 3 )      ;   C o m           m   e n t ,
T   h   e     V   e   x i n g       P r   o b l e m     o f       P   u
                                                                      r e l           y        E   c o n o       m   i c       L o s   s ,       4     S e t      o n H a             l   l L .
R   e   v .       1   6 8 1       ( 1 9   6 6 ) ;     N o t e     ,   M a n           u   f    a   c t u r       e   r s     ' L i     a b     i l   i t y        t o R e             m   o t e
P   u   r c   h   a   s e r s       f o   r " E c     o n o m     i c L o             s   s    "     D a m       a   g e     s - -       T     o r   t o r          C o n t           r   a c t ? ,
l   l   4     U   .     P a .       L .     R e v .     5 3 9       ( 1 9 6           6   )    .       B u       t     s     e e ,     N o     t e   , E c        o n o m i           c     L o s s
i   n     P   r   o   d u c t     s L     i a b i l   i t y       J u r i s           p   r    u   d e n c       e   ,       6 6 C     o l     u m   n . L        . R e v             .     9 l 7
(   1   9 6   6   )   .
                  6
            A s t h e S u p r e m e C o u r t o f I d a h o f u r t h e r e x p l a i n s i n C l a r k
v . I n t e r n a t i o n a l H a r v e s t e r C o . , 5 8 l P . 2 d 7 8 4 , 7 9 4 ( I d a h o
1 9 7 8 ) ,

                  T   h   e l a     w     o f n     e g   l i g   e n     c   e   r e q u               i r   e s      t h     e d e       f   e n d a    n t          t o
                  e   x   e r c i   s   e d u e       c   a r e     t     o     b u i l d                 a     t    r a c     t o r       t   h a t      d o e        s n        o t
                  h   a   r m p     e   r s o n     o r     p r   o p     e   r t y .                   I f     t    h e       d e f e     n   d a n t      f a        i l s        t o
                  e   x   e r c i   s   e s u c     h     d u e     c     a   r e i t                   i s     o    f c       o u r s     e     l i a    b l e          f o      r
                  t   h   e r e     s   u l t i n   g     i n j   u r     y     t o p e                 r s   o n      o r       p r o     p   e r t y      a s          w e      l l
                  a   s     o t h   e   r l o s     s e   s w     h i     c   h n a t u                 r a   l l    y f       o l l o     w     f r o    m t          h a t
                  i   n   j u r y   .       H o w   e v   e r ,     t     h   e l a w                   o f     n    e g l     i g e n     c   e d o      e s          n o t
                  i   m   p o s e       o n I n     t e   r n a   t i     o   n a l H a                 r v   e s    t e r       a d       u   t y t      o b          u i l      d       a
                  t   r   a c t o   r     t h a t     p   l o w   s       f   a s t e n                 o u   g h      a n     d b r       e   a k s      d o w        n
                  i   n   f r e q   u   e n t l y     e   n o u   g h         f o r [ a                   p   u r    c h a     s e r ]         t o m      a k e          a
                  p   r   o f i t       i n h i     s     c u s   t o     m     f a r m i               n g     b    u s i     n e s s     .       T h    i s          i s        n o t
                  t   o     s a y       t h a t     s u   c h     a       d   u t y c o                 u l   d      n o t       a r i     s   e b y        a
                  w   a   r r a n   t   y - -       e x   p r e   s s         o r i m p                 l i   e d      - -       b y       a   g r e e    m e n        t o f
                  t   h   e p a     r   t i e s     o r     b y     r     e   p r e s e n               t a   t i    o n s       o f       t   h e d      e f e        n d a n t ,
                  b   u   t t h     e     l a w     o f     n e   g l     i   g e n c e                 i m   p o    s e s       n o       s   u c h      d u t        y .




                                                                                              - 1 4 -
                                    T e n n e s s e e           h a s      j o i n e d        t h o s e     j u r i s d i c t i o n s             w h i c h

h o l d             t h a t     p r o d u c t              l i a b i l i t y        c l a i m s         r e s u l t i n g       i n     p u r e         e c o n o m i c

l o s s             c a n     b e        b e t t e r         r e s o l v e d        o n       t h e o r i e s       o t h e r       t h a n
                                     7
n e g l i g e n c e .                       A         t y p i c a l      c a s e      i s       P r a i r i e       P r o d u c t i o n ,         i n         w h i c h

a       s e e d           g r o w i n g           c o m p a n y         s u s t a i n e d           e c o n o m i c       l o s s e s     w h e n         a

p e s t i c i d e               t h e y           p u r c h a s e d         f a i l e d         t o     c o n t r o l       c o r n     e a r w o r m s              a s

t h e           l a b e l       p r o m i s e d .                T h e      C o u r t         o f     A p p e a l s       a f f i r m e d       t h e         t r i a l

c o u r t ' s               g r a n t           o f     s u m m a r y       j u d g m e n t ,           h o l d i n g       t h a t     A r t i c l e            2     o f

t h e           U n i f o r m            C o m m e r c i a l            C o d e     " g o v e r n s         t h e     e c o n o m i c         r e l a t i o n s

b e t w e e n               b u y e r           a n d      s e l l e r ,      a n d         t h e     d i s s a t i s f i e d         b u y e r         m a y

a v a i l               h i m s e l f           o f     t h e    r e m e d i e s            f a s h i o n e d       b y     t h e     l e g i s l a t u r e . "

I d .           a t       l 3 0 4 - 0 5           ( c i t i n g         M o o r m a n         M a n u f a c t u r i n g         C o .     v .      N a t i o n a l




                    7
                     S e e     P u b l i c             S e r v i c e       C o .     v .       W e s t i n g h o u s e         E l e c t r i c           C o r p . ,
6   8   5       F   . S u     p p . 1 2 8             1 , 1 2 8 6         ( D .     N . H     . 1 9 8 8 ) ; H a r t             E n g i n e e r         i n g C o .
v   .       F   M   C C o     r p . , 5 9             3 F . S u p         p . 1     4 7 1     , 1 4 8 3 - 8 4 ( D .             R . I . 1 9 8           4 ) ;
S   a   n   c   o   , I n     c . v . F               o r d M o t o       r C o     . ,       5 7 9 F . S u p p .             8 9 3 , 8 9 6 -           9 8 ( S . D          .
I   n   d   .       1 9 8 4   ) , a f f '             d , 7 7 1 F         . 2 d     1 0 8     1 ( 7 t h C i r . 1             9 8 5 ) ; A r g           o W e l d e          d
P   r   o   d   u   c t s ,     I n c . v             . J . T .           R y e r   s o n       S t e e l & S o n s           , I n c . , 5             2 8 F .
S   u   p   p   .     5 8 3   , 5 8 6 (               E . D . P a .         1 9 8   1 ) ;       J o n e s & L a u g           h l i n S t e e           l C o r p .
v   .       J   o   h n s -   M a n v i l l           e S a l e s         C o r p   . ,       6 2 6 F . 2 d 2 8 0 ,             2 8 6 - 8 9 (           3 r d C i r          .
1   9   8   0   )   ; A r     r o w L e a             s i n g C o r       p . v     . C       u m m i n s A r i z o n         a D i e s e l ,             I n c . ,
6   6   6       P   . 2 d     5 4 4 , 5 4             9 ( A r i z .         C t .     A p     p . 1 9 8 3 ) ; K a i           s e r S t e e l             C o r p .
v   .       W   e   s t i n   g h o u s e             E l e c t r i c       C o r   p . ,       1 2 7 C a l . R p t           r . 8 3 8 , 8             4 4 ( C a l          .
C   t   .       A   p p .     l 9 7 6 ) ;             C r o m w e l l       C o r   p .       v . T o p k i n s C o           n s t r u c t i o         n C o . ,
2   8   0       A   . 2 d     7 3 0 , 7 3             2 ( D e l .         S u p e   r C       t . l 9 7 l ) ; V u l           c a n M a t e r           i a l s C o          .
v   .       D   r   i l t e   c h , I n c             . , 3 0 6 S         . E . 2   d 2       5 3 , 2 5 6 ( G a .             l 9 8 3 ) ; C l           a r k v .
I   n   t   e   r   n a t i   o n a l H a             r v e s t e r       C o . ,     5 8     l P . 2 d 7 8 4 , 7             9 2 - 9 4 ( I d           a h o
1   9   7   8   )   ; P r     a i r i e P             r o d u c t i o     n , I     n c .       v . A g c h e m D i           v . - P e n n w a         l t
C   o   r   p   .   , 5 l     4 N . E . 2             d l 2 9 9 ,         l 3 0 4   - 0 6       ( I n d . C t . A p           p . l 9 8 7 ) ;             A . C .
H   o   y   l   e     C o .     v . S p e             r r y R a n d         C o r   p . ,       3 4 0 N . W . 2 d 3           2 6 , 3 2 7 - 2           9 ( M i c h          .
C   t   .       A   p p .     l 9 8 3 ) ;             N a t i o n a l       C r a   n e       C o r p . v . O h i o             S t e e l T u           b e C o . ,
3   3   2       N   . W . 2   d 3 9 , 4               4 ( N e b .         l 9 8 3   ) ;       L o c a l J o i n t E           x e c u t i v e           B o a r d o          f
L   a   s       V   e g a s     v . S t e             r n , 6 5 l         P . 2 d     6 3     7 , 6 3 8 ( N e v .             l 9 8 2 ) ; I n           g l i s v .
A   m   e   r   i   c a n     M o t o r s             C o r p . , 2       0 9 N     . E .     2 d 5 8 3 , 5 8 8 (             O h i o l 9 6 5           ) ;
S   u   n   n   y   s l o p   e G r a d i             n g , I n c .         v .     M i l     l e r , B r a d f o r d           & R i s b e r           g , I n c .          ,
4   3   7       N   . W . 2   d 2 1 3 ,               2 1 7 - 1 8 (       W i s .     l 9     8 9 ) .




                                                                                      - 1 5 -
T a n k     C o . ,       4 3 5            N . E . 2 d           4 4 3       ( I l l .           1 9 8 2 ) ) .                    S e e ,            e . g . ,        T e n n .         C o d e

A n n .     § §     4 7 - 2 - 3 l 3                ( e x p r e s s                w a r r a n t y ) ,                  4 7 - 2 - 3 l 4                 ( i m p l i e d

w a r r a n t y         o f         m e r c h a n t a b i l i t y ) ,                          a n d        4 7 - 2 - 3 l 5                   ( w a r r a n t y             f o r       a

p a r t i c u l a r             p u r p o s e )              ( 1 9 9 2 ) .                 I n      T e n n e s s e e ,                       t h e      c o n s u m e r             d o e s

n o t     h a v e       a n         a c t i o n          i n       t o r t            f o r      e c o n o m i c                  d a m a g e s             u n d e r          s t r i c t
                          8
l i a b i l i t y .



                                                                                 C O N C L U S I O N



                              A c c o r d i n g l y ,                    t h e        r e c o r d           d o e s              n o t            s u p p o r t       a       c a u s e

o f     a c t i o n       f o r            n e g l i g e n t               m i s r e p r e s e n t a t i o n .



                              I n         r e s p o n s e            t o         t h e        f i r s t           c e r t i f i e d                   q u e s t i o n ,             t h e

t o r t     o f     n e g l i g e n t                m i s r e p r e s e n t a t i o n                             i s       n o t            l i m i t e d           t o

p r o f e s s i o n a l s ,                  h o w e v e r ,               t h e         c a u s e          o f        a c t i o n                 r e q u i r e s

c o m p l i a n c e             w i t h          t h e       t e s t         s e t         f o r t h          i n        J o h n              M a r t i n           C o . ,       8 1 9

S . W . 2 d       a t     4 3 1 .




            8
             S e e S a n c o , I n c . v . F o r d M o t o r C o . , 5 7 9 F . S u p p . 8 9 3 ,
8 9 7     ( S . D . I n d . 1 9 8 4 ) , a f f ' d , 7 7 1 F . 2 d 1 0 8 1 ( 7 t h C i r . 1 9 8 5 ) .

            A     t o r   t       a   c    t i   o n     t   r a d     i t   i    o   n a l l y         p   r e    s   u p   p    o   s   e   s   t h a     t t h e
            p   l a i n   t     i f   f      h   a s     b   e e n       e   x    p   o s e d       t   o     a    n     u   n    r   e   a   s o n a b     l e r i s k
            o   f i n     j     u r   y      t   o h     i   s   p     e r   s    o   n o r         h   i   s      p   r o   p    e   r   t   y .
            Q   u a l i   t     a t   i    v e     d e   f   e c t     s     w    h   i c h m       e   r   e l    y     d   i    s   a   p   p o i n t         t   h e
            b   u y e r   '     s     e    x p   e c t   a   t i o     n s        o   f t h e           p   r o    d   u c   t    '   s       p e r f o     r   m   a n c   e
            d   o n o     t       e   x    p o   s e     t   h e       u s   e    r     o r h       i   s     p    r   o p   e    r   t   y     t o a       n   y     r i   s k
            o   f p h     y     s i   c    a l     h a   r   m .         W   h    e   n a p         r   o   d u    c   t     d    o   e   s     n o t       p   e   r f o   r m
            a   s e x     p     e c   t    e d   , t     h   e   b     u y   e    r   ' s r e       m   e   d y        s h   o    u   l   d     b e g       o   v   e r n   e d
            b   y t h     e       r   u    l e   s o     f     c o     n t   r    a   c t , w       h   i   c h        t r   a    d   i   t   i o n a l     l   y
            p   r o t e   c     t     e    x p   e c t   a   t i o     n     i    n   t e r e s     t   s   .




                                                                                          - 1 6 -
                        I n     r e s p o n s e         t o       t h e     s e c o n d           c e r t i f i e d           q u e s t i o n ,

p r i v i t y     o f     c o n t r a c t         i s     n o t       e s s e n t i a l            t o      a     t o r t      a c t i o n        o f

n e g l i g e n t       m i s r e p r e s e n t a t i o n                 b a s e d       o n      i n f o r m a t i o n              n e g l i g e n t l y

s u p p l i e d     f o r       t h e     g u i d a n c e          o f      o t h e r s .



                        T h e       c l e r k     w i l l         t r a n s m i t         t h i s          o p i n i o n        t o     t h e         S i x t h

C i r c u i t     C o u r t       o f     A p p e a l s       a n d         c o u n s e l          f o r        t h e   p a r t i e s           i n

a c c o r d a n c e       w i t h       R u l e     2 3 ,     S e c t i o n           8     o f      t h e        R u l e s       o f     t h e




S u p r e m e     C o u r t .           T h e     c o s t s        i n      t h i s       C o u r t         w i l l     b e       t a x e d       t o       t h e

p l a i n t i f f s .



                                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                              R e i d , J .


C o n c u r :

A n d e r s o n , C . J . , D r o w o t a ,                   B i r c h ,
      a n d W h i t e , J J .




                                                                           - 1 7 -